Case 3:19-cv-00116-BJB-RSE Document 106 Filed 07/15/21 Page 1 of 2 PageID #: 958




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

 KEMARI AVERETT                              )
                       Plaintiff             )
                                             )
                                             )       Civil Action No. 3:19-CV-116-CHB
 v.                                          )
                                             )
                                             )
 UNIVERSITY OF LOUISVILLE, et al.            )
                                             )
                       Defendants            )
                                             )

               AGREED ORDER FOR ENLARGEMENT OF TIME TO RESPOND
               UNIVERSITY OF LOUISVILLE’S MOTION TO QUASH SUBPOENA/
                            MOTION FOR PROTECTIVE ORDER

                   ________________________________________________

        University of Louisville filed a Motion to Quash Subpoena/Motion for Protective Order

 on June 28, 2021. Plaintiff’s response is due on or about July 19, 2021. However, due to

 counsel for Plaintiff having to visit his sister, who has cancer, in Phoenix, Arizona on June 26,

 2021, and due to the death of his brother in Augusta, Georgia from cancer on July 13, 2021,

 combined with a personal medical procedure the same week and critical deadlines in his practice,

 he and counsel for the University of Louisville have agreed to enlarge the time for Plaintiff’s

 Response to an additional twenty (20) days, subject to the Court’s approval, thus making

 Plaintiff’s Response due on or before August 19, 2021.

        No other provision of the Scheduling Orders shall be impacted by this Order.
Case 3:19-cv-00116-BJB-RSE Document 106 Filed 07/15/21 Page 2 of 2 PageID #: 959




 Having seen and agreed:

 / s / Aubrey Williams
 One Riverfront Plaza
 401 West Main Street, Suite 1708
 Louisville, KY 40202
 E-Mail: aubreyw8243@bellsouth.net
 Counsel for Plaintiff

  / s / Matthew Barszcz( with permission)
 Donna King Perry
 Matthew Barszcz
 DINSMORE & SHOHL, LLP
 101 South Fifth Street, Suite 2500
 Louisville, KY 40202
 E-Mail: donna.perry @dinsmore.com
 E-Mail: matthewbarszcz@dinsmore.com
 Counsel for University of Louisville
